DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 09 June 2022 containing remarks and amendments to the claims.
Claims 1-11 are pending.
The previous rejections have been updated as necessitated by amendments to the claims  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-11, it is unclear what steps are drawn to the “decoking” step, which steps are performed “in the absence of added oxygen. . .”, and where the “anti-coking agent” is excluded from.  It is noted that claim 1 excludes oxygen, yet claim 4 positively recites air decoking steps.  Examiner additionally notes that claim 1 appears to attempt exclusion of anticoking agent; claim 5 positively recites anticoking chemicals; and claim 8 attempts to exclude anticoking agents. Examiner suggests amending the claims to clarify distinct steps.  From review of instant specification, it appears that the process includes separate steps in the following order (1) decoking with air (2) treatment with steam/nitrogen “in the absence of oxygen . . .” and “where the mixture does not comprise an anti-coking agent” (3) treatment with anticoking agent.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fremy (US 2010/0069695) alone, or alternatively in further view of Shimizu (US 3,532,542), DeHaan (US 2014/0024873), and Cai (US 2004/0216815).
Regarding claim 1, Fremy teaches decoking a steam reactor with an oxidizing step [0005], [0026].  After each decoking step, the scoured surface is treated with an additive in a carrier stream comprising steam alone, or mixed with an inert gas such as nitrogen [0026].  Fremy teaches treatment at temperatures of 750-1050°C for 1-6 hours [0023], which reads on the claimed range.  Examiner considers the steam/nitrogen/additive combination to read on the claimed “in the absence of added oxygen”.  
Fremy does not explicitly disclose the flow rate through the reactor of 80-110 kg/hour per reactor.
However, Examiner notes that Fremy teaches steam can be used alone, or in combination with nitrogen [0024].  Fremy also notes that the use of steam is easy to install, as steam cracking units already have steam available [0026].  Examiner further notes that the person having ordinary skill in the art would select an appropriate flow rate, based on reactor size and amount of coke, for the benefit of achieving the desired reduction of coking.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the steam/and nitrogen amounts based on availability and economics, as well as the flow rate, based on the reactor size and amount of coking.  It is not seen where such selections would result in any new or unexpected results.
Fremy teaches a single step for introduction of steam, nitrogen, and anticoking agent.  Applicant’s instant process appears to separate the steam/nitrogen addition step from the anticoking agent addition step (note claim 1 excluding anticoking from mixture of nitrogen and steam, followed by claim 5 which positively recites addition of anticoking agent).  In this regard, it appears that Applicant is simply splitting the steps of Fremy into two individual steps.  Examiner considers the splitting of one step into two to be prima facie obvious, where the processes are substantially identical or equivalent in terms of function, manner and result.  It is not seen where Applicant has provided a different result achieved when splitting these steps.  Alternatively, Shimizu teaches decoking with steam and air mixture (alone, no anticoking agent added) (column 2, lines 34-67).  Similarly, DeHaan teaches decoking using “at least one of” nitrogen, steam, air, and oxygen [0016].  In this regard, Examiner notes that decoking may be performed by each of the streams identified by DeHaan alone, or in combination with the other elements.  It is not seen where using individual streams/mixtures would result in any new or unexpected results.  It is expected that whether steam, nitrogen, air, oxygen, individually, or in mixture, would result in the decoking desired by DeHaan.  Further, Cai teaches a step of treating reactor surfaces to limit the formation of coke [0014].  Cai teaches treating the reactor surface with nitrogen and steam at a temperature of 200-900°C in the absence of oxygen or anticoking agent [0016], followed by a separate step of treatment with anticoking agent [0017-18].  Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the conventional decoking steps, followed by the Cai reactor treatment step, in order to reduce further coke formation.  Examiner notes that a process drawn to removal of coking, would also benefit from coke prevention, since both processes have a tendency to produce coking.
Regarding claim 2, Fremy teaches the reactor are chromium and nickel rich steels [00003].
Regarding claims 5 and 8, Fremy teaches dialkyl sulfides additives reading on the claim language in amounts of 100-3000 ppm [0020-22], [0028], which overlaps with the claimed range.
Fremy teaches simultaneous introduction of the steam/nitrogen/additive, while the instant claims require to separate steps.  However, Examiner notes MPEP 2144.04, IV, C: Selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fremy (US 2010/0069695) alone, or alternatively in further view of Shimizu (US 3,532,542), DeHaan (US 2014/0024873), and Cai (US 2004/0216815) as applied to claim 1 above, and further in view of Taylor (US 5,446,229).
Regarding claims 3-4, Fremy teaches decoking with air prior to additive treatment steps [0026], [0005].
Fremy does not explicitly disclose the residence time, scour rate, or carbon oxide content.
However, Taylor teaches that normal decoking uses steam and air for a residence time of 2-16 hours (column 9, lines 50-64).  Taylor teaches carbon monoxide and carbon dioxide levels are measured to determine the level of decoking, and when the decoking is completed (column 10, lines 50-60).  Further, the person having ordinary skill in the art would appropriately select the flow rate of steam/air in order to achieve the desired decoking, based off of variables including reactor size.
Therefore, it would have been obvious to the person having ordinary skill in the art to use the Taylor residence time and carbon oxide measurements, as well as selecting the appropriate flow rate, in order to obtain the desired decoking.
Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fremy (US 2010/0069695) alone, or alternatively in further view of Shimizu (US 3,532,542), DeHaan (US 2014/0024873), and Cai (US 2004/0216815) as applied to claim 1 above, and further in view of Heyse (US 5,575,902).
Regarding claims 6-7, Fremy teaches the limitations of claim 1, as discussed above, including using chromium and nickel reactors [0003].
Heyse teaches a similar process for improving steam cracking reactors resistance to coking.  Heyse teaches chromium platings applied to various stainless steel reactors including HP, Hk, and heat reactors in order to improve stability (column 8, lines 60-67).  Heyse teaches chromium contents of 30%, 26%, and 20% (column 8, lines 60-67), which reads on the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the chromium plated stainless steel reactors of Heyse, since they are suited for steam cracking and improve stability.
Regarding claim 9, Fremy teaches using steam and nitrogen in combination to treat the reactor.  It is expected that the same nitrogenation would occur from this step.  Further, Heyse teaches a similar process for reducing coking in steam crackers.  Heyse teaches treating stainless steel reactors with a nitrogen cure step in order to fill in cracks in the plating (column 3, lines 20-35).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed nitrogenating, in order to cure the reactor in order to reduce coking.
Regarding claims 10-11, Fremy teaches performing the process in reactors for steam cracking hydrocarbons to produce ethylene [0003].  
Further, Heyse teaches that such reactors are well known to treat feeds including ethane, propane, and naphtha (column 1, lines 5-24).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the well-known steam cracker feeds of Heyse, for the benefit of obtaining the desired ethylene products.
Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Applicant argues that the claims have been amended to exclude anticoking agent in the mixture of nitrogen and steam.  Fremy teaches presence of the coke inhibitor with the steam and nitrogen stream.  Claim 8 also excludes the use of anticoking chemicals.
The prior art does not disclose the rate of 80-110 kg/hour for the mixture.
Regarding Applicant’s first argument, Fremy teaches a single step for introduction of steam, nitrogen, and anticoking agent.  Applicant’s instant process appears to separate the steam/nitrogen addition step from the anticoking agent addition step (note claim 1 excluding anticoking from mixture of nitrogen and steam, followed by claim 5 which positively recites addition of anticoking agent).  In this regard, it appears that Applicant is simply splitting the steps of Fremy into two individual steps.  Examiner considers the splitting of one step into two to be prima facie obvious, where the processes are substantially identical or equivalent in terms of function, manner and result.  It is not seen where Applicant has provided a different result achieved when splitting these steps.  Alternatively, Shimizu teaches decoking with steam and air mixture (alone, no anticoking agent added) (column 2, lines 34-67).  Similarly, DeHaan teaches decoking using “at least one of” nitrogen, steam, air, and oxygen [0016].  In this regard, Examiner notes that decoking may be performed by each of the streams identified by DeHaan alone, or in combination with the other elements.  It is not seen where using individual streams/mixtures would result in any new or unexpected results.  It is expected that whether steam, nitrogen, air, oxygen, individually, or in mixture, would result in the decoking desired by DeHaan.  Further, Cai teaches a step of treating reactor surfaces to limit the formation of coke [0014].  Cai teaches treating the reactor surface with nitrogen and steam at a temperature of 200-900°C in the absence of oxygen or anticoking agent [0016], followed by a separate step of treatment with anticoking agent [0017-18].  Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the conventional decoking steps, followed by the Cai reactor treatment step, in order to reduce further coke formation.  Examiner notes that a process drawn to removal of coking, would also benefit from coke prevention, since both processes have a tendency to produce coking.
Regarding Applicant’s second argument, Examiner notes that Fremy teaches steam can be used alone, or in combination with nitrogen [0024].  Fremy also notes that the use of steam is easy to install, as steam cracking units already have steam available [0026].  Examiner further notes that the person having ordinary skill in the art would select an appropriate flow rate, based on reactor size and amount of coke, for the benefit of achieving the desired reduction of coking.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the steam/and nitrogen amounts based on availability and economics, as well as the flow rate, based on the reactor size and amount of coking.  It is not seen where such selections would result in any new or unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,894,276 – teaches decoking and polishing with steam and nitrogen in a ratio of 4:1 to 1:1, while the instant claims require a ratio of 20:1 to 30:1.
US 2002/0029514 – Lindstrom teaches various polysulfide compositions for preventing coking in steam cracking furnaces.
US 5,777,188 – teaches steam cracking with introduction of steam, nitrogen, and polysulfide compositions.
US 2007/0232845 – teaches using dilution steam and nitrogen to reduce coking, with widely varying amounts of steam [0027].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771